Examiner’s comment
Applicant’s comment with respect to the typographical error in the previous office action is correct.  The correct US patent number for the double patenting rejection is 10,334,485.
Relying on the same rationale in the prosecution of the parent application, claims 1-19 are allowed.  Corresponding to the features performed in a network entity of the patented claims, the featured of the allowed claims are performed in a user equipment and cited at least in the specification paragraph [0069]-[0083].
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record discloses the idea for a method, a computer program for implementing in an apparatus, and configured the apparatus to perform a user equipment functions, including detecting its own movement from a bearer-based network to a bearer-less network and performs initial attachment to the bearer‐less network by performing a tracking area update (TAU) procedure to provide QoS information to the bearer‐less network.  Claims 1, 10, and 19 therefore are allowed.  Claims 2-9 and 11-18 are dependent claims and further limit their parent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/25/2021